SUBADVISORY AGREEMENT This Subadvisory Agreement (as amended from time to time, this “Agreement”) is entered into as of the 1st day of June, 2009, by and between Rochdale Investment Management LLC, a Delaware limited liability company (“Adviser”), and Federated Investment Management Company, which is organized as a Delaware statutory trust (“Sub-Adviser”). RECITALS WHEREAS, Adviser has entered into anInvestment Advisory Agreement dated August 11, 2005, (as amended from time to time, herein referred to a the “Advisory Agreement”) with Rochdale Investment Trust, a Delaware business trust (the “Trust”), an open-end series investment company that is registered under the Investment Company Act of 1940, as amended (“1940 Act”); and WHEREAS, Adviser, pursuant to the terms of the Advisory Agreement, provides portfolio management services to each series of the Trust, including the Rochdale Fixed
